     Case 2:12-cv-08501-DDP-PLA Document 84 Filed 09/03/21 Page 1 of 1 Page ID #:858



 1
 2
 3
 4
                                                                       JS-6
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10     JAIME LORENZO,                                    )    CASE NO. CV 12-8501-DDP (PLA)
                                                         )
11                           Petitioner,                 )
                                                         )    J U D G M E N T
12                    v.                                 )
                                                         )
13     GEORGE A. NEOTTI, WARDEN,                         )
                                                         )
14                           Respondent.                 )
                                                         )
15
16            Pursuant to the Order Accepting Report and Adopting Findings,
17     Conclusions, and Recommendations of United States Magistrate Judge,
18            IT IS ADJUDGED that the Petition is denied and this action is
19     dismissed with prejudice.
20
              DATED:                        .
21
22
23
24                                                  DEAN D. PREGERSON
                                                    UNITED STATES DISTRICT JUDGE
25
26
27
28     C:\Users\patriciagomez\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\SYRPHBAR\Judgment.wpd
